    Case: 1:20-cr-00077-TSB Doc #: 13 Filed: 07/23/20 Page: 1 of 1 PAGEID #: 988



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO



UNITED STATES OF AMERICA,                        :

                Plaintiff,                       :       Case No. 1:20-mj-524

        vs.                                      :

JEFFREY LONGSTRETH,                              :

                Defendant.                       :

                             NOTICE OF APPEARANCE OF COUNSEL
                        ON BEHALF OF DEFENDANT, JEFFREY LONGSTRETH

        Now comes Robert F. Krapenc (0040645), and hereby enters his appearance in the within matter

as counsel of record.

                                                         __/s/ Robert F. Krapenc___________
                                                         ROBERT F. KRAPENC (0040645)
                                                         580 South High Street
                                                         Suite 250
                                                         Columbus, Ohio 43215
                                                         (614) 221-5252 (phone)
                                                         (614) 224-7101 (fax)
                                                         Bob@Krapenclaw.com
                                                         Attorney for Defendant




                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing NOTICE has been delivered via electronic mail service
to Counsel for all parties of record, this 23rd day of July, 2020.




                                                         __/s/ Robert F. Krapenc___________
                                                         ROBERT F. KRAPENC             (0040645)
                                                         Attorney for Defendant
